NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRY ADAMS, Jr.,                               No.    15-56681

                Petitioner-Appellant,           D.C. No. 5:13-cv-00124-MMM-JC

 v.
                                                MEMORANDUM*
GARY SWARTHOUT, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                       Argued and Submitted August 6, 2018
                               Pasadena, California

Before:      HAWKINS, M. SMITH, and CHRISTEN, Circuit Judges.

      Jerry Adams, Jr., a California state prisoner, challenges the denial of his 28

U.S.C. § 2254 habeas petition. Reviewing the denial of his petition de novo, Stanley

v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011), we affirm.

      Adams first contends that his trial counsel rendered ineffective assistance by

failing to move for severance of his case on the basis of prejudice resulting from



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
evidentiary spillover if tried with his co-defendants, and instead, moving for

severance solely on the basis of undue delay.

      Adams’ petition is subject to the Antiterrorism and Effective Death Penalty

Act of 1996; therefore, our review of this ineffective assistance claim is “doubly

deferential.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). The California

Court of Appeal determined that trial counsel’s conduct was reasonable because

evidence relevant to the charges against Adams’ co-defendants would support

Adams’ alibi defense and would not be prejudicial. Given the presumption of

reasonableness afforded to trial counsel’s conduct, see Strickland v. Washington,

466 U.S. 668, 690 (1984), the California Court of Appeal’s determination that

Adams failed to demonstrate ineffective assistance of counsel was not an

unreasonable application of the Strickland standard. See Harrington v. Richter, 562

U.S. 86, 102 (2011).

      Adams also contends that the California Court of Appeal’s rejection of his

challenge under Batson v. Kentucky, 476 U.S. 79 (1986), was based on an

unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(2). The California

Court of Appeal undertook a comparative juror analysis and evaluated the totality of

the circumstances when considering Adams’ contention that the State impermissibly

exercised peremptory challenges to strike prospective jurors E.H. and P.B. on the

basis of their race. Although reasonable minds certainly could doubt the veracity of



                                         2                                   15-56681
the prosecutor’s explanations for the challenges at issue, we cannot say that, on this

record, the state court “had no permissible alternative but to reject the prosecutor’s

race-neutral justifications and conclude [Adams] had shown a Batson violation.”

Rice v. Collins, 546 U.S. 333, 341 (2006).

      AFFIRMED.




                                          3                                    15-56681